DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s Request for Continued Examination filed on February 16, 2021.
Claims 1, 4, 9, and 16 have been amended. 
Claims 3, 7-8, and 10 have been canceled.
Claims 1, 4-6, 9, and 11-16 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (U.S. 2012/0051501) in view of Suni (U.S. 5,590,166).
Regarding claim 1:
Nakayama discloses An X-ray mammography apparatus, comprising:

 a compression plate (Fig. 5, 118) is arranged such that the breast (Fig. 5, M) is sandwiched (Fig. 5, breast M compressed between 112 and 118) between the breast support (Fig. 5, 112) and the compression plate (Fig. 5, 118); 
an arm (Fig. 5, 115c and 119) configured to support the breast support (Fig. 5, 112) such that the breast support (Fig. 5, 112) is fixed to the arm (Fig. 5, 115c and 119) and support the compression plate (Fig. 5, 118) such that the compression plate is movable relative to the fixed breast support ([0081], movable in up and down direction), and configured to be movable in a direction in which the breast support comes close to or goes away from the compression plate ([0080]-[0081], support is movable in the up-down direction); and 
processing circuitry (Fig. 5, 130) configured to 
control the breast support to move toward the compression plate ([0080]-[0081] and [0087], support moves toward compression plate) so as to compress the breast from below between the breast support and the compression plate ([0088], breast compressed from below), and 
move the arm (Fig. 5, 115c and 119) up and move the compression plate (Fig. 5, 118) down to the breast support ([0080], compression plate and support are moves up and down).
However, Nakayama fails to disclose move the compression plate down to the breast support such that the breast support, which compresses the breast from below, comes close to the compression plate.
Suni teaches an arm (Fig. 1, 3) configured to support the breast support (Fig. 1, 5) such that the breast support is fixed to the arm (Fig. 1, support 5 is fixed to arm 3) and support the 
move the compression plate down to the breast support such that the breast support (Col. 2, lines 40-55, Col. 3, lines 45-67, compression plate and C-arm move simultaneously in opposite directions), which compresses the breast from below, comes close to the compression plate (Col. 2, lines 40-55, Col. 3, lines 45-67, compression plate and C-arm move simultaneously in opposite directions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography apparatus of Nakayama with the plate movement taught by Suni in order to provide uniform compression of the breast for pain reduction (Suni; Col. 1, lines 15-22; Col. 2, line 25-35). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
The combination of Nakayama and Suni discloses the X-ray mammography apparatus of claim 1, wherein the processing circuitry (Nakayama; Fig. 5, 130) is further configured to control the breast support (Nakayama; Fig. 5, 112) to compress the breast without changing the height of the compression plate (Nakayama; Fig. 5, 118) with respect to the breast (Nakayama; [0088], breast is compressed from below and is not compressed from the top).
Regarding claim 5:
The combination of Nakayama and Suni discloses the X-ray mammography apparatus of claim 4, wherein the processing circuitry is further configured to move the arm up and move the compression plate down at a same speed (Suni; Col. 2, lines 40-55, Col. 3, lines 45-67, compression plate and C-arm move simultaneously in opposite directions at the same speeds).

Regarding claim 16:
Nakayama discloses a computer program product comprising a non-transitory computer-usable medium (Fig. 5, 130) having computer-readable program codes that, when executed, cause a computer to: 
move a breast support (Fig. 5, 112) where a breast (Fig. 5, M) is placed toward a compression plate (Fig. 5, 118) arranged such that the breast (Fig. 5, M) is sandwiched between the breast support (Fig. 5, 112) and the compression plate (Fig. 5, 118) so as to compress the breast between the breast support and the compression plate ([0080]-[0081] and [0087]-[0088], breast compressed by the support and compression plate), 
wherein the breast support (Fig. 5, 112) and the compression plate (Fig. 5, 118) are supported by an arm (Fig. 5, 115c and 119) such that the breast support is fixed to the arm (Fig. 5, 119) and the compression plate is movable relative to the fixed breast support ([0081], movable in up and down direction), and the arm is movable in a direction in which the breast support comes close to or goes away from the compression plate ([0080]-[0081], support is movable in the up-down direction); and 
move the arm up and the compression plate down relative to the arm ([0080], compression plate and support are moved up and down).


Suni teaches wherein the breast support (Fig. 1, 5) and the compression plate (Fig. 1, 6) are supported by an arm (Fig. 1, 3) such that the breast support is fixed to the arm (Fig. 1, support 5 is fixed to arm 3) and the compression plate is movable relative to the fixed breast support (Fig. 1, plate 6 is movable in directions B),
move the compression plate down to the breast support such that the breast support (Col. 2, lines 40-55, Col. 3, lines 45-67, compression plate and C-arm move simultaneously in opposite directions), which compresses the breast from below, comes close to the compression plate (Col. 2, lines 40-55, Col. 3, lines 45-67, compression plate and C-arm move simultaneously in opposite directions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography apparatus of Nakayama with the plate movement taught by Suni in order to provide uniform compression of the breast for pain reduction (Suni; Col. 1, lines 15-22; Col. 2, line 25-35). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (U.S. 2012/0051501) in view of Suni (U.S. 5,590,166) as applied to claim 1 above, and further in view of Homann (U.S. 2016/0235379).
Regarding claim 6:
The combination of Nakayama and Suni discloses the X-ray mammography apparatus of claim 1, further comprising: 

an X-ray detector (Fig. 5, 111) configured to detect the X-rays.
However, the combination of Nakayama and Suni fails to disclose wherein the X-ray detector is arranged integrally with the breast support, and the processing circuitry is further configured to move the X-ray detector together with the breast support toward the compression plate.
Homann teaches wherein the X-ray detector (Fig. 7, 17) is arranged integrally with the breast support ([0075], detector integrated with support plate), and 
the processing circuitry (Fig. 7, 37) is further configured to move the X-ray detector together with the breast support toward the compression plate ([0076], detector and support plate are adjustable).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the detector and support of Nakayama and Suni with the detector and support integration taught by Homann in order to increase image quality and to reduce compression time (Homann; [0010]-[0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9:
The combination of Nakayama and Suni discloses the X-ray mammography apparatus of claim 1.
However, the combination of Nakayama and Suni fails to disclose wherein the processing circuitry is further configured to switch operation mode between a first operation mode in which the compression plate is moved toward the breast support without changing a height of the breast 
Homann teaches wherein the processing circuitry is further configured to switch operation mode between a first operation mode in which the compression plate is moved toward the breast support without changing height of the breast support ([0069], either the compression plate or the support plate is moved) and a second operation mode in which the breast support is moved toward the compression plate without changing a height of the compression plate ([0069], either the compression plate or the support plate is moved).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Nakayama and Suni with the two different compressions taught by Homann in order to increase image quality and to reduce compression time (Homann; [0010]-[0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Nakayama, Suni, and Homann discloses The X-ray mammography apparatus of claim 9, wherein the processing circuitry is further configured to switch the operation mode between the first operation mode and the second operation mode according to operation of an operator (Homann; [0077], contact area chosen manually).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Nakayama and Suni with the operator control technique taught by Homann in order to increase image quality and to reduce compression time (Homann; [0010]-[0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (U.S. 2012/0051501) in view of Suni (U.S. 5,590,166) as applied to claim 1 above, and further in view of Davis (U.S. 2018/0184999).
Regarding claim 12:
The combination of Nakayama and Suni discloses the X-ray mammography apparatus of claim 1.
However, The combination of Nakayama and Suni fails to disclose wherein the processing circuitry is further configured to move the breast support based on information related to a subject.
Davis teaches wherein the processing circuitry is further configured to move the breast support based on information related to a subject ([0046], compression depending on patient height).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Nakayama and Suni with the patient specific control taught by Davis in order to decrease patient discomfort by reducing examination time (Davis; [0054]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Nakayama, Suni, and Davis discloses the X-ray mammography apparatus of claim 12, wherein the information indicates at least one of gender, height (Davis; [0046], compression depending on patient height), and screening history of the subject, and the processing circuitry is further configured to move the breast support based on the information.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Nakayama with the patient specific control taught by Davis in 
Regarding claim 15:
The combination of Nakayama, Suni, and Davis discloses The X-ray mammography apparatus of claim 13, wherein when the information does not indicate the screening history, the processing circuitry moves the breast support by using information related to either one of the gender or the height of the subject (Davis; [0046], compression depending on patient height).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Nakayama and Suni with the patient specific control taught by Davis in order to decrease patient discomfort by reducing examination time (Davis; [0054]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (U.S. 2012/0051501) in view of Suni (U.S. 5,590,166) and Davis (U.S. 2018/0184999) as applied to claim 13 above, and in further view of Arai (U.S. 2017/0367674).
Regarding claim 14:
The combination of Nakayama, Suni, and Davis the X-ray mammography apparatus of claim 13.
However, the combination of Nakayama Suni, and Davis fails to disclose wherein, when the information indicates the screening history, the processing circuitry moves the breast support by using information related to position of the breast support included in the screening history.
Arai teaches wherein, when the information indicates the screening history, the processing circuitry moves the breast support by using information related to position of the breast support included in the screening history ([0305], compression history).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maric (U.S. 2003/0006387)- Mammography device that has a support plate that is in independently movable relative to the compression plate. 
Den Heeten (U.S. 9,826,950)- Mammography apparatus that moves the compression plate up or down and the arm up or down. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884